Case 18-21897        Doc 37     Filed 03/25/19     Entered 03/25/19 16:43:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 21897
         LaShawndria Lillie

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/02/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21897          Doc 37        Filed 03/25/19     Entered 03/25/19 16:43:37             Desc          Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                    $369.24
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                         $369.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $52.64
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                          $16.60
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $69.24

 Attorney fees paid and disclosed by debtor:                     $310.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim        Principal        Int.
 Name                                     Class   Scheduled      Asserted     Allowed         Paid           Paid
 Advocate Christ Hospital of Illinois Unsecured      1,000.00            NA           NA            0.00         0.00
 ALLIANCEONE RECVBLES M               Unsecured         423.00           NA           NA            0.00         0.00
 AT&T Mobility                        Unsecured         320.00           NA           NA            0.00         0.00
 ATG Credit LLC                       Unsecured         324.00           NA           NA            0.00         0.00
 City of Chicago EMS                  Unsecured      1,700.00            NA           NA            0.00         0.00
 City of Chicago Parking              Unsecured         400.00           NA           NA            0.00         0.00
 Commonwealth Edison                  Unsecured      1,218.00            NA           NA            0.00         0.00
 Convergent Outsourcing               Unsecured         309.00           NA           NA            0.00         0.00
 Credit Management LP                 Unsecured         317.00           NA           NA            0.00         0.00
 Directv LLC                          Unsecured      1,381.00            NA           NA            0.00         0.00
 ENHANCED RECOVERY COLLECTION Unsecured                 635.00           NA           NA            0.00         0.00
 First Midwest Bank                   Unsecured         500.00           NA           NA            0.00         0.00
 Heritage Acceptance Corp             Secured       10,203.00     12,584.13     12,584.13        300.00          0.00
 Honor Finance LLC                    Unsecured      4,606.00            NA           NA            0.00         0.00
 I C Systems Inc                      Unsecured         142.00           NA           NA            0.00         0.00
 Illinois Tollway                     Unsecured         170.00           NA           NA            0.00         0.00
 Jefferson Capital Systems            Unsecured      1,115.00            NA           NA            0.00         0.00
 Little Company of Mary Hospital      Unsecured         600.00           NA           NA            0.00         0.00
 MBB                                  Unsecured      1,597.00            NA           NA            0.00         0.00
 Merchants & Medcal                   Unsecured      1,083.00            NA           NA            0.00         0.00
 MOHELA/Department of Education       Unsecured      4,750.00            NA           NA            0.00         0.00
 Nicor Gas                            Unsecured         400.00           NA           NA            0.00         0.00
 OppLoans                             Unsecured         619.00           NA           NA            0.00         0.00
 SECURITY CREDIT SERVIC               Unsecured      1,578.00            NA           NA            0.00         0.00
 SENEX SERVICES CORPoration           Unsecured         337.00           NA           NA            0.00         0.00
 South Suburban Hospital              Unsecured         100.00           NA           NA            0.00         0.00
 TFC CREDIT CORP                      Unsecured      2,378.00            NA           NA            0.00         0.00
 TMobile                              Unsecured         723.00           NA           NA            0.00         0.00
 UNIVERSITY OF CHICAGO MEDICAL Unsecured                870.00           NA           NA            0.00         0.00
 Verizon Wireless - Bankruptcy        Unsecured         700.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21897        Doc 37      Filed 03/25/19     Entered 03/25/19 16:43:37             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $12,584.13            $300.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $12,584.13            $300.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $69.24
         Disbursements to Creditors                               $300.00

 TOTAL DISBURSEMENTS :                                                                         $369.24


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
